Citation Nr: 0807763	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-19 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left inguinal hernia.

2. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disorder.

3. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to February 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2006.  This matter was 
originally on appeal from a June 2003 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO).


FINDINGS OF FACT

1.  Claims for service connection for a low back disability, 
neck disability, and left inguinal hernia were denied by an 
October 1997 rating decision that was not appealed.

2.  Evidence submitted subsequent to the October 1997 rating 
decision does not raise a reasonable possibility of 
substantiating the claims.
	

CONCLUSIONS OF LAW

1.  The October 1997 rating decision which denied claims for 
service connection for a low back disability, a neck 
disability, and a left inguinal hernia is final. 38 U.S.C. § 
7105(c) (West 2202 & Supp. 2005); 38 C.F.R. §§ 3.104, 20.302, 
2.1103 (2007).

2.  New and material evidence has not been submitted, and the 
claims of entitlement to service connection for a low back 
disability, a neck disability, and a left inguinal hernia are 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2006 Remand, the Appeals 
Management Center (AMC) readjudicated the veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
December 2006 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in January 2007 
and March 2007 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
advised of the evidence and information that is necessary to 
reopen and to establish entitlement service connection.  See 
Kent v. Nicholson, 20 Vet.App. 1 (2006).   The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The January 2007 
letter told him to provide any relevant evidence in his 
possession. See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The January 2007 letter advised 
the veteran of how VA determines disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in September 2007.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The AMC 
requested that the veteran complete and return VA Form 21-
4142 in order to obtain previously-identified medical records 
from the Kansas Department of Corrections.  However, the 
veteran did not respond to this request.  Thus, there is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in October 1997, the RO denied the 
veteran's claims for service connection for chronic 
disability of the low back and neck and service connection 
for left inguinal hernia.  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 7105(c) (West 2202 & Supp. 
2005); 38 C.F.R. §§ 3.104, 20.302, 2.1103 (2007).  Thus, the 
October 1997 decision is final.  

The veteran's application to reopen his claims of service 
connection for hernia and back and neck conditions was 
received in September 2002.  The Board notes that there has 
been a regulatory change with respect to the definition of 
new and material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  As the veteran 
filed his claim after this date, the new version (cited 
below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a June 2003 rating decision, the RO 
reopened the veteran's claims of entitlement to service 
connection for a low back disability, a neck disability, an a 
left inguinal hernia but denied the claims on the merits.  On 
appeal, however, the Board must make its own determination as 
to whether any newly submitted evidence warrants a reopening 
of the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The October 1997 rating decision noted that the VA 
examination report dated June 16, 1997 showed that the 
veteran was vague on the onset of low back pain, that the 
veteran indicated that a chiropractor told him that he had 
closeness of vertebral bodies in the lumbar spine, and that 
there were no complaints at that time referable to the neck.  
The rating decision also noted that x-rays showed moderate 
degenerative changes of the C5-6 with narrowing of the joint 
space and anterior posterior osteophyte formation as well as 
mild compression fracture and anterior wedging of T12 and 
mild degree of anterior osteophyte formation of the lower 
spine at T12 and L1, that the veteran was diagnosed moderate 
degenerative arthritis of the neck and mild compression 
fracture of T12 with arthritis of T12 to L1, and that the 
examiner indicated these conditions were possibly related to 
the motorcycle accident in 1977.  The October 1997 rating 
decision stated, "In the absence of a finding of a chronic 
low back or neck disability during active military service 
along with the absence of evidence showing continuity of 
treatment, a diagnosis of a chronic disability of the neck or 
low back, the findings on VA examination 6-97 can not be 
attributed to the motorcycle accident approximately 20 years 
ago."

The October 1997 rating decision also stated, "In the 
absence of a definitive diagnosis of inguinal hernia on the 
latest VA examination, service connection is not warranted 
for his condition."

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

With respect to the veteran's request to reopen his claims 
for service connection for a low back disability and a neck 
disability, based on the grounds stated for the denial of 
service connection for low back and neck disabilities in the 
October 1997 rating decision, new and material evidence would 
consist of evidence (not of record at the time of the October 
1997 rating decision) of symptomatology consistent with low 
back and neck injury during service, continuity of neck or 
back symptomatology since service, and medical evidence of a 
nexus between in-service low back and neck symptomatology and 
any current low back and neck disabilities.  

In this regard, additional evidence received since the 
October 1997 rating decision includes copies of service 
medical records received in May 2004, VA treatment records 
dated between 2002 and 2004, and written statements of the 
veteran.  The copies of service medical records received in 
May 2004 are duplicates of those that were of record at the 
time of the October 1997 rating decision.  The VA treatment 
records include history provided by the veteran of chronic 
pain due to an in-service motorcycle accident and x-rays of 
the spine with impressions of minimal hypertrophic 
degenerative change at L4, mild hypertrophic osteophyte 
formation of the thoracic spine, hypertrophic degenerative 
change, most marked at C5-C6 with changes compatible with 
localized degenerative disk disease.

In regard to the evidence submitted since the October 1997 
rating decision, the Board finds that although the VA 
treatment records are new, they are not material in that they 
do not relate to an unestablished fact necessary to 
substantiate the claim, i.e., they do not show symptomatology 
consistent with a back or neck injury during service or 
continuity of symptomatology since service.  In addition, the 
new evidence does not raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  

With respect to the veteran's request to reopen his claim for 
service connection for a left inguinal hernia, based on the 
grounds stated for the denial of service connection in the 
October 1997 rating decision, new and material evidence would 
consist of evidence of a current diagnosis of a left inguinal 
hernia and medical evidence linking such disability to active 
service.  

However, the Board finds that while the VA treatment records 
are new, they are not material in that they do not relate to 
an unestablished fact necessary to substantiate the claim, 
i.e., they do not provide such a diagnosis.

The Board finds, therefore, that the evidence received since 
the October 1997 rating decision is not new and material and 
does not serve to reopen the claims for service connection 
for a low back disability, a neck disability, or a left 
inguinal hernia.  




ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a low back 
disability is denied.

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a neck 
disability is denied.

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a left 
inguinal hernia is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


